83890: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20856: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83890


Short Caption:OBORNY (THOMAS) VS. STATECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR201619Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantThomas John ObornyJohn Reese Petty
							(Washoe County Public Defender)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


12/09/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


12/09/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)21-35111




12/16/2021Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)21-35843




12/22/2021TranscriptFiled Notice from Court Reporter. Judith Schonlau stating that the requested transcripts were delivered.  Dates of transcripts: 8/31/21. (SC)21-36542




01/27/2022TranscriptFiled Notice from Court Reporter. Julie Ann Kernan stating that the requested transcripts were delivered.  Dates of transcripts: 11/4/21. (SC)22-02797




04/06/2022MotionFiled Stipulation to Extend Time to File Opening Brief and Appendix. (SC)22-10788




04/07/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix. due date May 9, 2022. (SC)22-10822




05/05/2022BriefFiled Appellant's Opening Brief. (SC)22-14358




05/05/2022AppendixFiled Joint Appendix. Vol. 1. (SC)22-14359




05/05/2022MotionFiled Appellant's Motion to Forward Presentence Investigation Report to this Court. (SC)22-14360




05/17/2022Order/ProceduralFiled Order Granting Motion to Transmit Presentence Investigation Report. The district court clerk shall have 14 days from the date of this order to transmit to the clerk of this court a copy of the presentence investigation report and psychosexual risk assessment in a sealed envelope. (SC)22-15579




05/24/2022Notice of Appeal DocumentsFiled (SEALED) Presentence Investigation Report from District Court Clerk. (SC)


06/06/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief  due: June 20, 2022. (SC)22-17863




06/06/2022MotionFiled Appellant's Motion to Voluntarily Dismiss Appeal. (SC)22-17933




06/20/2022Notice/IncomingFiled Respondent's Notice of Non-Opposition.(SC)22-19401




07/01/2022Order/DispositionalFiled Order/Voluntary Dismissal.  Having been so informed, appellant consents to a voluntary dismissal of this appeal.  Respondent has filed a notice of non-opposition or alternatively motion for enlargement of time.  "ORDER this appeal DISMISSED."   NNP22-AS/EC/KP  Case Closed/No Remittitur Issued.  (SC)22-20856





Combined Case View